DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 2 and 16 as indefinite under 35 U.S.C. § 112(b) is withdrawn in view of the amendment filed 20 April 2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7-9 and 11 are amended to depend from claim 1, instead of from cancelled claim 6. 

Reasons for Allowance
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wenger is considered the closest prior art. Wenger discloses a Coriolis mass flowmeter (10) with a measuring tube (23) having at least two node elements (25, 26), and wherein at least one of the at least two node elements (25) has at least a first stiffening element (40). However, as argued by Applicant in the Response filed 20 April 2022, elements 40 and 42 of node element 25 are disposed on different measuring tubes (Response, p. 7), and thus, the first stiffening element 40 does not have at least two separate components. Therefore, the prior art does not disclose or suggest “wherein the at least one node element which has the first stiffening element is configured and arranged in such a manner that the stiffening element increases the stiffness of the measuring tube…and wherein the first stiffening element has at least two separately acting components or at least two separate components” in combination with the remaining claim elements as recited in claims 1-5, 7-14, and 21.
Similarly, the prior art does not disclose or suggest “a body to which the at least one stiffening element is connected and having configured adapted for being arranged on the measuring tube in such a manner that the at least one stiffening element increases the stiffness of the measuring tube…wherein the first stiffening element has at least two separately acting components or at least two separate components” in combination with the remaining claim elements as recited in claims 15-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852